434 So. 2d 1103 (1983)
STATE of Louisiana
v.
Francis E. COLE.
No. 83-KK-1012.
Supreme Court of Louisiana.
June 27, 1983.
Granted. Ruling of the Court of Appeal in this matter is reversed and set aside and the ruling of the trial judge reopening the motion to suppress hearing is reinstated. While the Court of Appeal action of January 27, 1983, from which no rehearing was sought, nor writs taken, did become final in the sense that it was no longer reviewable, it was nonetheless an interlocutory ruling in this ongoing criminal prosecution.
Defendant's motion to reopen the motion to suppress hearing is essentially a second hearing on the motion to suppress at which he proposed to present additional evidence in support of his position.
Whether to permit the latter (a second suppression or a reopened suppression hearing) prior to trial in view of the interlocutory posture of the matter properly addresses itself to the discretion of the trial judge.